Case:18-18627-JGR Doc#:23 Filed:11/20/18               Entered:11/20/18 13:54:13 Page1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

IN RE:                                                              CASE: 18-18627-JGR

DENNIS K OBDUSKEY                                                   CHAPTER 13


Debtor


         TRUSTEE'S OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

   The Standing Chapter 13 Trustee hereby files his Objection to Confirmation of Chapter 13
Plan and as grounds therefor states as follows:

    1. Trustee cannot determine if the Plan complies with the “best interest of creditors test” 11
U.S.C. § 1325(a)(4). The language in Part 12 of the Plan needs to account for a result that
includes contributions to the Plan of all non-exempt assets and disposable income should the
Debtor's United States Supreme Court case no. 2017-1307 be successful. Disclosure of the
outcome will be made to the Trustee within 30 days, and if necessary, the plan will be modified
to account for the turnover of all non-exempt assets and disposable income. 11 U.S.C. § 1325(a).

    2. The Plan may not meet the “best interest of creditors test.” 11 U.S.C. § 1325(a)(4). Part
3.2.B.4. includes an IRS priority amount of $25,455, however the IRS has filed a general
unsecured claim. The Plan needs to be amended to remove the IRS priority amount of $25,455
from the Chapter 7 liquidation section of the Plan.

    The Trustee reserves the right to amend his objection and to report on the Debtor's payment
history at the hearing on his Objection.

    WHEREFORE, the Standing Chapter 13 Trustee requests that the Court deny confirmation in
the above-captioned matter and dismiss or convert the proceeding pursuant to 11 U.S.C. § 1307.
Case:18-18627-JGR Doc#:23 Filed:11/20/18              Entered:11/20/18 13:54:13 Page2 of 2



Dated: November 20, 2018                         Respectfully submitted,


                                                 /s/ William R. Evans
                                                 William R. Evans, #36396
                                                 Attorney For The Chapter 13 Trustee
                                                 Douglas B. Kiel
                                                 4725 S Monaco Street, Suite 120
                                                 Denver, Co 80237
                                                 (720)398-4444
                                                 wevans@denver13.com


                                 CERTIFICATE OF MAILING

I hereby certify that a true and correct copy of the above Trustee's Objection to Confirmation of
Chapter 13 Plan was placed in the U.S. Mail, postage prepaid, on November 20, 2018 addressed
as follows:

DENNIS K OBDUSKEY
604 ALPINE AVE
PUEBLO, CO 81005
Notice by Electronic Transmission was sent to the following persons/parties:

THE LAW OFFICE OF STEPHEN H
SWIFT PC

/s/ Elizabeth Edlen
Case Manager
